Citation Nr: 0844073	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  07-06 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether severance of entitlement to service connection 
for diabetes mellitus, type II, was proper.  

2.  Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected degenerative 
changes of the thoracic spine.  

3.  Entitlement to a compensable evaluation prior to August 
29, 2002, and 10 percent thereafter, for degenerative disease 
of the thoracic spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1979 and from July 1982 to December 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from January 2005 and April 2005 rating decisions 
of the Wichita, Kansas, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the January 2005 rating decision, 
in pertinent part, the RO continued the compensable 
evaluation for the veteran's service-connected degenerative 
disease of the thoracic spine and denied service connection 
for a sleep disorder, claimed as secondary to service-
connected degenerative changes of the thoracic spine.  
Service connection for diabetes mellitus, type II, was 
severed effective July 1, 2005, in the April 2005 rating 
decision.  The Board notes that during the course of the 
appeal, the veteran's claims file was temporarily brokered to 
the Wichita, Kansas, VA Regional Office.

Thereafter, in a November 2006 Statement of the Case (SOC), 
the RO increased the evaluation for the veteran's service-
connected degenerative changes of the thoracic spine to 10 
percent disabling, effective August 29, 2002.  The veteran 
was advised of the above grant of increased rating; however, 
he did not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 
35 (1993), the United States Court of Appeals for Veterans 
Claims (Court) held that, on a claim for an original or 
increased rating, the veteran will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy, even 
if partially granted, where less than the maximum benefit 
available is awarded.  Thus, this appeal continues.  

In August 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript is of record.  

With regard to the claim of whether severance of entitlement 
to service connection for diabetes mellitus, type II was 
proper, the claim is based on the veteran's alleged exposure 
to herbicides while serving on the USS Oriskany off the coast 
of Vietnam during his active service.  The Court issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), that 
reversed a decision by the Board which denied service 
connection for disabilities claimed as exposure to 
herbicides.  VA disagreed with the Court's decision in Haas 
and appealed the case to the United States Court of Appeals 
for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources to remand 
final adjudication of claims based on the Court holding that 
may ultimately be overturned on appeal, on September 21, 
2006, the Secretary of VA imposed a stay at the Board on the 
adjudication of any claims affected by Haas.  Subsequently, 
the Court temporarily stayed the adjudication of cases before 
the Board and RO that are potentially affected by Haas.  See 
Ribaudo v. Nicholson, 21 Vet. App. 16 (2007).  The specific 
claims affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
coast of Vietnam.  The Court later dissolved the temporary 
stay, but corrected the Secretary's motion to stay such 
cases.  See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  
Thus, his claim is potentially affected by the Haas decision 
and is therefore subject to the Court's stay order.  In view 
of the foregoing, the claim for whether severance of 
entitlement to service connection for diabetes mellitus, type 
II, was proper is subject to the stay, and its adjudication, 
therefore, must be deferred.  

The issue of entitlement to a compensable evaluation prior to 
August 29, 2002, and 10 percent thereafter, for degenerative 
disease of the thoracic spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of a current sleep disability is not 
of record.  


CONCLUSION OF LAW

A sleep disorder was not incurred in or aggravated by the 
veteran's military service, nor is it secondary to the 
service-connected degenerative disease of the thoracic spine.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Decision   

During the August 2007 hearing, the veteran stated that he 
has been diagnosed with a sleep disorder.  He explained that 
he wakes up several times at night due to pain in his back 
and also experiences restless leg movements.  The veteran 
contends that his current sleep disorder is caused by the 
medication used to treat his service-connected back 
disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2008).  

When aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 52744 (2008).  The 
amendment sets forth language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

As alluded to previously, in order for service connection to 
be granted on a secondary basis, three elements must be 
present:  a current disability, a service-connected 
disability, and a medical nexus.  See 38 C.F.R. § 3.310(a) 
(2008).  

In this case, competent evidence of a current sleep 
disability is not present.  Although the veteran testified 
during the August 2007 hearing that he has been diagnosed 
with a sleep disorder, VA outpatient treatment records fail 
to show evidence of a current sleep disability.  
Specifically, January 2001 sleep study results contain no 
diagnosis of a sleep disability, and an April 2004 VA 
outpatient treatment note confirms those findings by 
reporting "no sleep apnea by sleep study."  The Board 
acknowledges the veteran's symptoms of restless leg movements 
and an interrupted sleep pattern; however, a symptom, alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability.  
Without a pathology to which the symptoms of the veteran's 
impaired sleep pattern and restless leg movements can be 
attributed, there is no basis to grant service connection.  
See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).

The Board has no reason to doubt the veteran's report of 
symptomatology associated with his claimed sleep disorder; 
however, the competent evidence of record does not show his 
symptoms are due to an underlying disease or injury as a 
result of any active military service or service-connected 
disability.  Although the veteran has claimed that he has a 
disability that is manifested by a sleep impairment, he does 
not have the requisite knowledge of medical principles that 
would permit him to render an opinion regarding matters 
involving medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Therefore, without competent evidence of a current disability 
related to, or underlying, the veteran's subjective 
complaints affecting his sleep, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992) ("absent proof 
of the existence of the disability being claimed, there can 
be no valid claim").  Thus, the evidence preponderates 
against the claim and there is no reasonable doubt to be 
resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2004 letter sent to the veteran.  In 
the letter, the veteran was informed of the evidence 
necessary to substantiate the claim for service connection 
caused by a service-connected condition.  The letter informed 
the veteran that he must show evidence of the claimed 
physical condition and a relationship between the claimed 
condition and the service-connected condition.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the March 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.  Although this notice was not issued before the 
rating decision on appeal, the veteran has not been 
prejudiced, as the veteran's pending claims is denied. A 
Statement of the Case (SOC) was issued in November 2006.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).  In connection 
with the current appeal, VA obtained the veteran's service 
treatment records and VA outpatient treatment records dated 
August 1997 to August 2006.  

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for a sleep disorder, claimed as secondary to the service-
connected degenerative changes of the thoracic spine, the 
Board finds that VA was not under an obligation to provide an 
examination, as such is not necessary to make a decision on 
the claim.  Specifically, under the statute, an examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

Here, the evidence does not indicate that the veteran has a 
current sleep condition which may be associated with his 
active service or service-connected disability.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  In this case, the RO informed the 
veteran that he would need competent medical evidence of a 
current disability and of a relationship between his 
disability and service.  The veteran has not provided such 
evidence or indicated where such evidence may be found.  
Furthermore, unlike Wells, the veteran did not submit 
evidence of a current disability pertaining to his sleep 
condition, although he was advised to submit or identify such 
evidence by the RO.  

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002)  wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination.  However, unlike Charles, in 
this case, there is no competent evidence of a current 
disability for the veteran's claimed condition.  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for a sleep disorder, 
claimed as secondary to service-connected degenerative 
changes of the thoracic spine is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
the record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to an increased rating for the veteran's 
service-connected degenerative disease of the thoracic spine.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill VA's statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

The veteran contends that his service-connected back 
disability is worse than the current evaluation contemplates.  
In a March 2007 statement, the veteran notes that a current 
VA examination was not afforded to him.  A review of the 
record indicates that the veteran's last VA examination for 
his service-connected back disability was in January 2004.  
In addition, the report does not contain range of motion 
findings for the back disability or any comments as to 
whether the veteran's disability is manifested by painful 
motion, weakness, fatigability, and incoordination.  
Accordingly, a VA examination is necessary to address the 
current severity of the disability.  These medical findings 
are essential to the adjudication of his claim for increase.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992), 
citing to Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(fulfillment of VA's duty to assist in a case involving a 
claim for higher rating include the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability is a fully informed 
one); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) 
(The Board must consider other potentially applicable 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disabilities in reaching its decision).  

It is also noted that the veteran recently sought treatment 
for his back disability at a VA Medical Center (VAMC) in 
Little Rock, Arkansas.  The RO should ensure that the claims 
folder contains updated VA treatment records.  

In short, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed, 
which includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  All notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, (2008), and Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), must be 
fully met.
		
2.  Obtain updated treatment records from 
the Central Arkansas Veterans Healthcare 
System.  If such efforts prove 
unsuccessful, documentation to that 
effect should be noted in the claims 
file.  

3.  Schedule the veteran for a VA 
examination to determine the severity of 
his service-connected back disability.  
The claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail, including range of 
motion (ROM) testing.  The examiner 
should address the extent of functional 
impairment attributable to any reported 
pain. In this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the back 
caused by any of the following:  (1) pain 
on use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; (4) incoordination.  The 
examiner should describe whether any 
existing pain significantly limits 
functional mobility of the back during 
flare-ups or when repeatedly used.  The 
examiner should also comment on whether 
the veteran experiences any neurological 
impairment, e.g. of the lower extremities 
or bladder, due to his service-connected 
back disorder.  All opinions expressed 
must be supported by complete rationale.  

4.  Thereafter, the issue should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
and afforded the appropriate opportunity 
to respond thereto.  The matter should 
then be returned to the Board, if in 
order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


